Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page11ofof19
                                                              19




                                                20-712
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page22ofof19
                                                              19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page33ofof19
                                                              19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page44ofof19
                                                              19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page55ofof19
                                                              19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page66ofof19
                                                              19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page77ofof19
                                                              19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page88ofof19
                                                              19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page99ofof19
                                                              19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page10
                                                        10ofof19
                                                               19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page11
                                                        11ofof19
                                                               19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page12
                                                        12ofof19
                                                               19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page13
                                                        13ofof19
                                                               19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page14
                                                        14ofof19
                                                               19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page15
                                                        15ofof19
                                                               19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page16
                                                        16ofof19
                                                               19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page17
                                                        17ofof19
                                                               19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page18
                                                        18ofof19
                                                               19
Case
 Case2:20-cv-00712-RJC Document
      2:05-mc-02025 Document 7111 Filed
                                   Filed05/15/20
                                         05/15/20 Page
                                                   Page19
                                                        19ofof19
                                                               19
